Citation Nr: 1109808	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of the cervical spine.

2. Entitlement to service connection for arthritis of the right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This case was previously before the Board in June 2010 when the Board denied the appeal. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the cervical spine and right hand.  He contends that these disorders developed in service and he has experienced symptoms since that time.  The Board finds that additional development is necessary prior to adjudicating these claims.  

In the Joint Remand, the Court determined that the Board had not met its duty to assist with regard to the efforts made to collect the Veteran's records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  

The only service treatment record associated with the file is the Veteran's separation examination from April 1956.  VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b).  As VA has a duty to request all available and relevant records from Federal agencies, including service treatment records, another search must be made for any additional service treatment records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If the records are unavailable, a formal finding of unavailability must be made.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

When, through no fault of the veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  While there is no presumption of service connection that arises, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim.  Washington v. Nicholson, 19 Vet.  App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It has also been held that where service records are missing or destroyed, VA must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The law also provides that where the service medical records are incomplete or presumed destroyed, VA not only has a heightened obligation to explain its findings and conclusions, but that it also has a heightened duty to consider the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Dixon, 3 Vet. App. at 263- 264.  

The claims file does not contain documentation of any efforts made to collect the rest of the Veteran's service treatment records, nor does it contain a formal finding of unavailability for those records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC shall make additional efforts to collect the Veteran's service treatment records.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  In requesting these records, the RO/AMC's efforts to obtain them must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  If such attempts to collect the records prove futile, the RO/AMC shall issue a formal finding of unavailability as to those records.  

2. The RO/AMC will advise the Veteran of his opportunity to submit alternate sources of evidence in support of his claim based upon the list of such alternative documents provided in the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Dec. 13, 2005).  These sources of evidence include but are not limited to statements from service medical personnel, lay statements from other individuals from service, post-service employment or insurance physicals, and any letters written during service.

3. The RO/AMC shall contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him for cervical spine and right hand arthritis, if the records are such treatment are not currently associated with the claims file.  After securing any appropriate consent from the Veteran, the RO/AMC must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims files by the RO/AMC.

If appropriate, the RO/AMC shall enter a formal finding of unavailability of the service records. 

4. Following a reasonable period of time or upon receipt of the evidence requested above, the RO/AMC shall afford the Veteran a comprehensive physical examination, to be conducted by a VA physician, to determine the likely etiology of his current arthritis.  The following considerations will govern the examination:

a. The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide responses to the following questions:

i. Does the Veteran have a current diagnosis of arthritis of the right hand and/or cervical back? 

ii. If so, is either of these disorders etiologically related to his period of service?  

c. The examiner must state the medical basis or bases for the opinions.  However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state.

5. The RO/AMC will advise the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Following such development, the RO/AMC should review and readjudicate the claim.  If any such action does not resolve the claim, the RO/AMC shall issue the Veteran and his counsel a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



